Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest an image generation method comprising the steps of performing two-dimensional scanning on an object on a sample with a beam a plurality of times by using a deflector provided in a charged particle beam apparatus; detecting charged particles obtained by the plurality of times of two-dimensional scanning by using a detector provided in the charged particle beam apparatus; generating a first image by integrating the image signals obtained by a plurality of times of scanning at a first timing among the image signals generated based on the detecting; generating a second image based on the smaller number of times of scanning than the number of times of scanning at the first timing including at least one time of scanning after the first timing and the scanning after the plurality of times of scanning within the first timing; training a learning device by using teacher data with the second image as an input and the first image as an output; and inputting image signals obtained by the smaller number of times of scanning than the number of times of scanning at the first timing to the trained learning device to output an estimated image as recited in claim 1 and similarly recited in claims 3 and 4.  Claims 2 and 5-6 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881